Per Curiam.

The only question in this case .is, whether a witness, who is subpoenaed to attend a trial, in a justice’s court, is entitled to recover from the party subpoenaing him, any thing for his expenses beyond the 25 cents, allowed by the The act (I JY. R. L. 339.) declares, that no greater or other costs shall be allowed or taken in actions brought by virtue of that act, than is therein mentioned ; and, among other things, foreign witnesses attending and sworn, are allowed 25 cents per day. The act, relative to the fees of witnesses, attending in •courts of record, within this state, is a little more explicit, and *360declares that the witness shall be entitled to receive, as a compensation for his attendance and expenses, the daily allowance specified in the fee bill, (1 R. L. 5~24.) The construction which has always been given to the last.~nentioned act is, that nothing beyond such allowance could be claimed; and we think, that the same construction must be given to the provision for witnesses in the act in question. The judgment must, accordingly, be reversed.
Judgment reversed.